         Case 1:19-cv-10903-MLW Document 11 Filed 05/13/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 STEPHEN BUSHANSKY,                                  )
                                                     )   Civil Action No. 19-cv-10903-MLW
                         Plaintiff,                  )
                                                     )
         v.                                          )
                                                     )
 NIGHTSTAR THERAPEUTICS PLC, CHRIS                   )
                                                     )
 HOLLOWOOD, DAVID FELLOWS,                           )
 PAULA COBB, DAVID LUBNER, JAMES                     )
 MCARTHUR, DAVID MOTT, and SCOTT                     )
 WHITCUP,                                            )
                                                     )
                         Defendants.                 )
                                                     )
                                                     )
                                                     )

                           NOTICE OF VOLUNTARY DISMISSAL

        Notice is hereby given pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure

that plaintiff Stephen Bushansky (“Plaintiff”) voluntarily dismisses the claims in the captioned

action (the “Action”) without prejudice. Because this notice of dismissal is being filed with the

Court before service by defendants of either an answer or a motion for summary judgment,

Plaintiff’s dismissal of the Action is effective upon the filing of this notice.


 Dated: May 13, 2019
                                                      /s/ Shannon L. Hopkins
                                                      Shannon L. Hopkins (BBO#657485)
                                                      LEVI & KORSINSKY LLP
                                                      1111 Summer Street, Suite 403
                                                      Stamford, CT 06905
                                                      Tel: (203) 992-4523
                                                      Fax: (212) 363-7171
                                                      shopkins@zlk.com

                                                      Attorneys for Plaintiff
       Case 1:19-cv-10903-MLW Document 11 Filed 05/13/19 Page 2 of 3



OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010




                                   -2-
         Case 1:19-cv-10903-MLW Document 11 Filed 05/13/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE


       I, Shannon L. Hopkins, hereby certify that this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) on this 13th day of May, 2019.

                                                   /s/Shannon L. Hopkins
                                                   Shannon L. Hopkins




                                                -3-
